UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-6314



KEVIN HARDY,

                                             Petitioner - Appellant,

          versus


WARDEN, Maryland House of Corrections - Annex,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-2590-DKC)


Submitted:     June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Hardy, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, David Jonathan Taube, Assistant Attorney General, Ann
Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Hardy filed an untimely notice of appeal.      We dismiss

for lack of jurisdiction.     The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4.    These periods are "man-

datory and jurisdictional."    Browder v. Director, Dep't of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).     Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or final orders.    Fed. R. App. P. 4(a)(1).   The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on January 4, 1999; Hardy

asserts that he gave his notice of appeal to a prison officer for

mailing on February 16, 1999, which is beyond the thirty-day appeal

period.   Hardy's failure to note a timely appeal or obtain an

extension of the appeal period leaves this court without jurisdic-

tion to consider the merits of his appeal.      We therefore deny a

certificate of appealability and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED




                                   2